Name: 2000/525/EC: Commission Decision of 8 August 2000 laying down the measures required to implement the order of the President of the Court of First Instance of the European Communities of 12 July 2000 in Joined Cases T-94/00 R and T-110/00 R (notified under document number C(2000) 2368)
 Type: Decision_ENTSCHEID
 Subject Matter: foodstuff;  European Union law;  production
 Date Published: 2000-08-22

 Avis juridique important|32000D05252000/525/EC: Commission Decision of 8 August 2000 laying down the measures required to implement the order of the President of the Court of First Instance of the European Communities of 12 July 2000 in Joined Cases T-94/00 R and T-110/00 R (notified under document number C(2000) 2368) Official Journal L 211 , 22/08/2000 P. 0015 - 0015Commission Decisionof 8 August 2000laying down the measures required to implement the order of the President of the Court of First Instance of the European Communities of 12 July 2000 in Joined Cases T-94/00 R and T-110/00 R(notified under document number C(2000) 2368)(2000/525/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Whereas:(1) On 12 July 2000 the President of the Court of First Instance of the European Communities delivered an order in cases T-94/00 R and T-110/00 R (Rica Foods (Free Zone) NV and Free Trade Foods NV - hereafter called "Rica" and "Free Trade" - versus the Commission of the European Communities) - hereafter called the "Order".(2) The Order stayed application with regard to Rica and Free Trade of Commission Regulation (EC) No 465/2000 of 29 February 2000 introducing safeguard measures for imports from the overseas countries and territories of sugar sector products with EC/OCT cumulation of origin(1).(3) Under the terms of the Order, Rica and Free Trade have been authorised to import up to 4995 tonnes of sugar sector products with EC/OCT cumulation of origin by 30 September 2000 at the latest.(4) To allow Rica and Free Trade to perform the operations authorised by the Order, implementing rules should be adopted which the Member States, Rica and Free Trade must apply, without prejudice to the ruling which the Court will hand down in the main cases,HAS ADOPTED THIS DECISION:Article 1Rica Foods (Free Zone) NV, company established under Aruban law, registered in Oranjestad (Aruba), and Free Trade Foods NV, company established under Netherlands Antilles law and registered there, are hereby authorised to import into the Community 2731 tonnes and 2264 tonnes respectively, making a total of 4995 tonnes, of sugar with EC/OCT cumulation of origin under the following conditions:1. Import shall be conditional upon the issue of an import licence. The competent authorities of the Member States shall issue those licences in accordance with the applicable provisions of Commission Regulation (EEC) No 3719/88(2).Box 24 of the licence shall contain the indication: "ORDER OF THE PRESIDENT OF THE COURT OF FIRST INSTANCE OF THE EUROPEAN COMMUNITIES OF 12 JULY 2000 IN JOINED CASES T-94/00 R AND T-110/00 R."2. A security of EUR 3/tonne shall be lodged by Rica and Free Trade. It will be released if import is performed in accordance with the import licence.Article 2The import licence(s) shall be issued and import shall take place by 30 September 2000 at the latest. However, Rica and Free Trade may release into free circulation in the Community's customs territory, within the limits of 2731 and 2264 tonnes respectively, any sugar delivered to them free on board prior to 30 September 2000.Article 3Rica and Free Trade may no longer submit any applications for import licences under Regulation (EC) No 465/2000.Article 4Council Regulation (EEC) No 2913/92(3) shall apply provided its provisions are not in conflict with the other provisions of this Decision.Article 5This Decision is addressed to the Member States, Rica Foods (Free Zone) NV, Frankrijkstraat Z-N, Warehouse 3.2 en 3.3, Oranjestad, Aruba D.W.I. and Free Trade Foods NV, Brievengat 1-4, CuraÃ §ao, Nederlandse Antillen.Done at Brussels, 8 August 2000.For the CommissionPedro Solbes MiraMember of the Commission(1) OJ L 56, 1.3.2000, p. 39.(2) OJ L 331, 2.12.1988, p. 1.(3) OJ L 302, 19.10.1992, p. 1.